
 
Exhibit 10.1


SHARE PURCHASE AGREEMENT


THIS SHARE PURCHASE AGREEMENT (the “Share Purchase Agreement”) made and entered
into this 1st day of January, 2010 (the “Execution Date”) by and between:


SHISHI HUABAO MINGXIANG FOODS CO., LTD. (the “Purchaser”), a limited liability
company incorporated under the laws of the People's Republic of China with its
registered address at Dabao Industrial Zone, Xiangzhi Town, Shishi City, Fujian,
China and its legal representative is Liu Peng Fei; and


QIU SHANG JING (the “Seller”), with Identity Card Number 359002197910162010 and
his domicile is 179 Jiuwu Road, Dongfu Village One, Hongshan Town, Shishi City,
Fujian, China;


WHEREAS , the Seller is the sole shareholder which accounts for 100% of the
registered capital of SHISHI XIANGHE FOOD SCIENCE AND TECHNOLOGY CO., LTD. (the
“Corporation”), a limited liability company incorporated under the laws of the
People's Republic of China with its registered address at Dabao Industrial Zone,
Xiangzhi Town, Shishi City, Fujian, China which the Corporation has the
registered capital of RMB5,000,000; and


WHEREAS , the Purchaser entered into a Credit or Share Purchase Option Agreement
(the “Credit Agreement”) with the Seller and the Corporation on November 27,
2009, which the Purchaser made a loan to the Corporation in the amount of
RMB180,500,000 to be used for working capital purposes and the interest rate on
the loan is 5.0% per annum. In consideration of the loan, the Purchaser received
the option to purchase shares representing eighty percent (80%) of the
Corporation from the Seller. The Seller agreed to pledge all of his shares in
the Corporation to guarantee the performance of the Corporation under the Credit
Agreement; and


WHEREAS , the Purchaser elects to exercise the option to purchase shares
representing eighty percent (80%) of the Corporation and the Seller agrees to
sell shares representing eighty percent (80%) of the Corporation, upon the terms
and subject to the conditions hereinafter set forth.


NOW THEREFORE , in consideration of the mutual covenants and agreements
contained in this Share Purchase Agreement, and in order to consummate the
purchase and the sale of eighty percent (80%) of the Corporation’s registered
capital aforementioned, the parties hereby agreed as follows:


1.
Purchase and Sale of Shares



Upon the basis of the representations and warranties herein contained, and the
other terms of this Share Purchase Agreement, the Purchaser   elects to purchase
eighty percent (80%) shares of the Corporation from the Seller, and the Seller
agrees to sell, transfer, assign and deliver the eighty percent (80%) shares of
the Corporation to the Purchaser, free and c lear of any liens security
interests, encumbrances, claims, liabilities, restrictions and third party right
( the “ Liens ” ). The purchase price for   the eighty percent (80%) shares of
the Corporation shall be RMB 1 90 ,000,000 ( the “ Purchase Price ” ). The
closing of the   purchase and the sale of the s hares (the “ Closing ” ) shall
take place on January   1 , 20 10 , at such location as the parties shall agree.
At the Closing , (i) the Seller shall handle the share transfer procedures as
soon as possible and taxes occur ther eof shall be borne by the relevant parties
in accordance with the laws and (ii) the Purchaser shall pay   the Seller an
amount of RMB9,500,000 by wire transfer to a bank account designated by the
Seller   within 30 days after the audit report of the Corporation for the year
of 2009 is issued, in addition to the loan of RMB180,500,000 which the
Corporation owes to the Purchaser under the Credit Agreement, will be
transferred to be the consideration for the purchase of eighty percent (80%) of
the shares of the Corporation which the Purchaser shall pay to the Seller.


 
 

--------------------------------------------------------------------------------

 
 
2.
Mutual Representations, Undertakings and Warranties



(a)
Each party has the full capacity for civil rights and civil conduct to sign and
perform this Share Purchase Agreement, and each party has taken all necessary
measures to obtain the approvals for signing and formal delivery of this Share
Purchase Agreement in accordance with the requirements of the relevant laws and
articles of associations.



(b)
The parties represent respectively that the execution and performance of this
Share Purchase Agreement shall not and does not in any way violate any agreement
and contract that neither party has participated in.



(c)
The Seller   and the Purchaser has full power, capacity , authority and right to
execute and deliver th is Share Purchase Agreement and to perform their
respective obligations hereunder.



(d)
The execution, delivery and performance of this Share Purchase Agreement by the
Seller and the Purchaser does not contravene or conflict with the articles of
incorporation or by   laws of Purchaser or with any material agreement, contract
or other instrument, or any law, rule, regulation, order or decree, binding upon
or applicable to the Seller and the Purchaser .



(e)
The Seller represents that it legally owns the shares of the Corporation free
and clear of any pledge, encumbrance, seizure, claim and so forth at the date of
this Share Purchase Agreement and the Seller has the right to transfer the
shares.



(f)
All assets of the Corporation are legally owned by itself and there is no
setting of guarantee, mortgage, pledge or lien on any of such assets in any form
or granting of any rights or interests to any other party; the Corporation also
has not involved in any dispute.



(g)
The Seller and the Corporation represent that the Corporation has not involved
in any labor disputes or in any other disputes with any of its employees.



(h)
The Seller and the Corporation represent that the Corporation has not defaulted
or evaded any state or local tax.



(i)
The Seller and the Corporation represent that the trademarks, technologies and
any other intellectual properties owned or used by the Corporation has not
violated any third party’s intellectual property rights and also has not been
violated by any third party; or if the trademarks, technologies and any other
intellectual properties used by the Corporation are indeed owned by third
parties, the consideration of the corresponding perpetual use rights has been
fully settled by the Seller and the Corporation.



(j)
The Seller and the Corporation shall handle the relevant share transfer
procedures in a timely manner and all taxes and expenses arising from the share
transfer shall be borne by the Seller and the Corporation in accordance with
laws to ensure the realization of the rights of the Purchaser under this Share
Purchase Agreement.



(k)
The Seller and the Corporation warrant respectively that there is not any
pending litigation, judicial or administrative proceeding or investigation in
which they are involved. As far as the Seller and the Corporation know, there is
not any threaten that the courts or the government authorities may carry out any
litigation, judicial or administrative proceeding or investigation. There is
also not any cause for claim, litigation, judicial or administrative proceeding
or investigation that may directly or indirectly impact on the Corporation's
properties, rights or businesses, or impact the Seller on the use of its
properties or on its business operation.



(l)
The Seller and the Corporation warrant that, prior to the completion of the
change registration of the Corporation with the administration of industry and
commerce, all business activities of the Corporation have been carried out
legitimately; there is not any case in violation of the laws or the articles of
association; it also will not conduct adversely to the Corporation and will try
its best to keep the Corporation’s assets and interests from any violation or
loss.

 
 
2

--------------------------------------------------------------------------------

 
 
(m)
The Seller and the Corporation warrant that, the production activities of the
Corporation have been in compliance with the requirements of hygiene licensing,
environmental protection and safe production, the Corporation has not been
penalized or warned by relevant administrative departments for hygiene,
environmental protection or safety issues.



(n)
The parties hereby agree, that any untruth or falsity of the undertakings or
warranties under this Share Purchase Agreement, or any breach of its
undertakings or warranties by neither party will constitute breach of this Share
Purchase Agreement. The breaching party shall bear the corresponding liabilities
and shall compensate any loss suffered by other parties.



3.
Transfer of Shares



(a)
The Seller shall enter into any other relevant documents required for the
approval and registration with the Purchaser in a timely manner and urge the
Corporation to handle the share transfer procedures as soon as possible. Taxes
occur thereof shall be borne by the relevant parties in accordance with the
laws.



(b)
The shareholding structure of the Corporation is now changed into:



Name of Shareholder
Proportion of the Shares
Shishi Huabao Mingxiang Foods Co., Ltd.
80%
Qiu Shang Jing
20%



(c)
After the change of the shareholding structure of the Corporation in accordance
with 3 (b), if the Corporation has any funding requirement from the
shareholders, the Purchaser and the Seller should inject the capital into the
Corporation according to their respective shareholding.



(d)
The Seller shall be responsible to urge the Corporation to handle change
registration procedures with the departments of administration of industry and
commerce, tax or the customs in relation to the shareholding, director, legal
representative or other matters within 45 days from the effective date of this
Share Purchase Agreement and the Purchaser shall give full cooperation.



(e)
If the Seller intends to sell its 20% shareholding in the Corporation, the
Purchaser will have the right of first refusal at the maximum valuation of
RMB47,500,000.



4.
Guarantee



(a)
The Corporation hereby irrevocably agrees that the Corporation shall bear joint
and several liability to the Purchaser for all expenses (including but not
limited to litigation costs, legal expenses, traveling expenses, enforcement
expenses) which the Seller shall compensate to the Purchaser arising from the
share purchase or disputes in connection with the share purchase.



(b)
Save for the guarantee under 4 (a), the Purchaser has the right to request the
Seller to pledge all its shares in the Corporation to the Purchaser and handle
the share pledge registration in a timely manner to ensure the full performance
of this Share Purchase Agreement of the Seller.



5.
Disposition of Credit and Debt and Profit Distribution



(a)
The Seller shall faithfully disclose the credit and debt information of the
Corporation. Under the circumstances that the Purchaser suffers heavy losses or
any unrecorded liabilities which are related to the execution of this Share
Purchase Agreement due to the Seller's fraud or intentional concealment of
material debt of the Corporation, the Purchaser has the right to request the
Seller to compensate the losses arising there from.

 
 
3

--------------------------------------------------------------------------------

 
 
(b)
It is agreed that all the profits earned by the Corporation until November 30,
2009 are owned by the Seller. The Seller has the right to decide to distribute
the aforesaid profits of the Corporation. The profits earned by the Corporation
from December 1, 2009 until the effective date of this Share Purchase Agreement,
either the Purchaser and the Seller shall not unilaterally decide to distribute
the aforesaid profits of the Corporation without written consent of another
party. The profits earned by the Corporation after the effective date of this
Share Purchase Agreement could be distributed under the laws in accordance with
the respective shareholding of the Purchaser and the Seller in the Corporation.



6.
Taxes and Expenses



The Purchaser and t he Seller unanimously agree that each party shall bear its
own taxes and relevant expenses arising from the transfer of the shares of t he
Corporation under this Share Purchase Agreement.


7.
Termination of The Agreement



(a)
The Purchaser and the Seller agree that this Share Purchase Agreement will be
terminated if the following occurs:

l
the Purchaser and the Seller unanimously agree to terminate th is   Share
Purchase Agreement ;

l
this Share Purchase Agreement is ruled null and void by judicial a uthorities in
accordance with the laws; and

l
occurrence of other circumstances leading to termination of th is   Share
Purchase Agreement in accordance with the laws.



 
(b)
On the occurrence of the aforesaid circumstances leading to termination of this
Share Purcha se Agreement, the defaulting party shall undertake liabilities for
breach and compensate for economic losses suffered by the other parties; should
it be the faults of all the parties, each party shall be respectively
responsible for the liabilities for bre ach and compensation for economic losses
according to its defaults.



8.
Default Liabilities



(a)
Under the circumstances that the Seller fails to handle the share transfer
registration procedures on schedule under 3 (d), the Seller shall compensate to
the Purchaser amounting to 20% of the amount of the purchase price as the
penalty. The aforesaid payment of penalty shall not affect the right of the
Purchaser to request the continuing performance of this Share Purchase Agreement
of the Seller or to apply to the court for the enforcement.



(b)
Save for the provisions under 8 (a), breach of any provisions under this Share
Purchase Agreement shall be deemed as breach of contract. The defaulting party
shall undertake liabilities for breach to other parties.



(c)
Unless force majeure occurs, if any party's violation of this Share Purchase
Agreement leads to the losses of the other parties, the other parties shall have
the right to seek compensation for losses suffered from the defaulting party;
should it be the faults of all the parties, each party shall undertake
compensation liability to the other parties to the extent of its default.



9.
Settlement of Disputes



(a)
The Purchaser and t he Seller agree that all parties shall use their best
efforts to resolve any dispute arising out of or in relation to the validity,
interpretation and performance of this Share Purchase Agreement through friendly
negotiations. Should no agreement can be reached through negotiation, each party
may submit the dispute to the China International Economic and T rade
Arbitration Commission, Shanghai Branch for arbitration in accordance with the
commission ’ s arbitration rules then in effect, which constitute part of this
clause. The arbitration award shall be final and binding on the parties hereto.

 
 
4

--------------------------------------------------------------------------------

 
 
(b)
The language for arbitration shall be Chinese.



10.
Governing Law



The concluding, validity, interpretation, performance of this Share Purchase
Agreement, and the settlement of disputes thereto, shall be governed by and
construed in accordance with the laws of the People's Republic of China. Where
there is no relevant laws of the People's Republic of China, the international
treaty participated by the People's Republic of China and the international
practice shall be applied. The legitimate rights and interests of each party are
protected by the laws of the People's Republic of China.


11.
Waiver



Any party’s failure to request exercise any clause under this Share Purchase
Agreement at any time shall not be considered as a waiver, and therefore doesn’t
deprive of the rights of the party to exercise the same clause afterwards. Any
party’s one-time or repetitious waiver of rights for ascertaining the
liabilities for violation to the clauses, agreements, statements or warranties
shall not be considered as the continuing waiver of rights for ascertaining the
liabilities for violation to such clauses, agreements, statements or warranties.


12.
Amendments to The Agreement



No amendment, alteration or modification to any provision in this Share Purchase
Agreement shall be valid unless written alteration agreements are signed by duly
authorized representatives of each party.


13.
Notification



In case any party need to give any notice to the other party, any of the
following way shall be deemed to have been duly given: (1) when hand delivered
to the other party; or (2) when delivered by postage prepaid registered letter;
or (3) when sent by facsimile; or (4) when sent by e-mail. Provided that sent by
facsimile or e-mail, a confirmation letter from the receiving party is required,
and it also shall be delivered to the sending party by postage prepaid
registered letter timely. Provided that hand delivered to the other party, the
signature by the following receiving party shall be deemed as effective
delivery. Provided that it is delivered by hand, the service shall be deemed
completed when the notice is receipted by the following receivers or by any
other persons who has reason to be deemed to have authorization by receiver to
receive mails or letters according to the following addresses. Provided that it
is delivered by registered letters, the service shall be deemed completed seven
(7) days after the postal department issues registration receipts.


(i)
If to the Seller:



Receiver:
Qiu Shang Jing

Address:
179 Jiuwu Road

 
Dongfu Village One

 
Hongshan Town, Shishi

Telephone Number:
0595-83108999

Facsimile: 
0595-88987766

Email:
shangjing@yahoo.com.cn

 
 
5

--------------------------------------------------------------------------------

 
 
(ii)
If to the Purchaser:



Receiver:
Liu Peng Fei

Address:
Dabao Industrial Zone

 
Xiangzhi Town

 
Shishi City

Telephone Number:
0595-88981629

Facsimile: 
0595-88982319


Email:
pengfei.liu@china-marine.cn



Or at such other address as the Purchaser or the Seller each may specify by
written   notice to the others, and e ach such notice, request, consent and
other   communication shall for all purposes of the Share Purchase Agreement be
treated as being   effective or having been given when delivered if delivered
personally, upon   receipt of facsimile confirmation if transmitte d by
facsimile, or, if sent by   mail, at the earlier of its receipt of 72 hours
after the same has been   deposited in a regularly maintained receptacle for the
deposit of mail, addressed and postage prepaid as aforesaid.


14.
Final Agreement


 
The parties understand and agree that this Share Purchase Agreement is the final
declaration of intention of all parties’ consensus, it is also the ultimate
legal basis when each party exercises its rights or fulfills its obligations.
This Share Purchase Agreement supersedes all and any previous statements,
undertakings, explanations and declarations of intention made by any party to
this Share Purchase Agreement, no matter in writing or by oral, expressed or
implicated.


15.
Effectiveness of The Agreement



This Share Purchase Agreement shall come into effect when it is executed.


16.
Miscellaneous



(a)
The parties agree to cooperate with each other in executing and delivering all
further documents necessary to effect the purchase and the sale of the s hares,
and both parties agree to coop erate with each other for purposes of effecting
the other terms of this Share Purchase Agreement.



(b)
All representations, warranties, covenants, and obligations in this Share
Purchase Agreement will survive the Closing.



(c)
Any provision of this Share Purchase Agreement may be amended or waived, if, but
  only if, such amendment or waiver is in writing and is signed by both parties
hereto.



(d)
This Share Purchase Agreement shall be binding upon and inure to the benefit of
each of the parties and their respective heir s, administrators, successors,
assigns and legal representatives.



(e)
  This Share Purchase Agreement shall be construed in accordance with and
governed by the “Contract Law of the People’s Republic of China”, the
“Corporation Law of the People’s Republic of China” and other relevant laws and
regulations, and based on the principle of good faith, the parties have reached
this Share Purchase Agreement on terms, conditions and relevant matters of the
share transfer for the parties to observe.



(f)
Th is Share Purchase Agreement contains the entire agreement of the parties
hereto with respect to the purchase and the sale of the s hares and the other
transactions contemplated herein, and supersedes all prior understandings and
agreements of the parties wi th respect to the subject matters hereof.



(g)
This Share Purchase Agreement may be executed in counterparts each of which  
shall be an original with the same effect as if the signatures thereto and
hereto were upon the same instrument. No provision of this Sha re Purchase
Agreement is intended to confer upon any p erson other than the parties hereto
any rights or remedies hereunder.

 
 
6

--------------------------------------------------------------------------------

 
 
(h)
If any term, provision, covenant or restriction of this Share Purchase Agreement
is held by a court of competent jurisdiction or ot her authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Share Purchase Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long a s the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a  
determination, the parties shall negotiate in good faith to modify this Share
Purchase Agreement so as to e ffect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as   originally contemplated to the fullest
extent possible.



(i)
The parties may sign supplementary written agreements separately regarding
matters not covered in this Share Purchase Agreement. All supplementary
agreements constitute an indivisible part of this Share Purchase Agreement, and
have the same legally binding effect as this Share Purchase Agreement.



(j)
Any provision under this Share Purchase Agreement, which deemed to be illegal,
invalid, or unenforceable in some jurisdictions, shall not influence its
legality, validity and enforceability in other jurisdictions and shall not
influence the legality, validity and enforceability of other provisions herein.



(k)
The headings in this Share Purchase Agreement are set for convenience of
reference only, and shall not be used in construing or interpreting this Share
Purchase Agreement.



(l)
Each party undertakes that it will strictly keep confidential any data or
information of any other party it obtained during the course of the share
transfer hereunder, unless and to the extent disclosure is required by law, or
to secure advice from a legal or tax advisor . No party may, without the written
consent of any other party, disclose any of these data or information to any
third party, or publicize to the public or release to the media any matters
related to this Share Purchase Agreement (unless required by the relevant laws,
the stipulations or regulations of any governmental authorities/stock exchanges
of the People's Republic of China or any other countries, or the necessity for
each party to duly exercise its rights stipulated under this Share Purchase
Agreement). Each party shall take necessary measures to make sure that its
employees observe the obligation of confidentiality under this clause.



(m)
This Share Purchase Agreement is entered into in Chinese in four originals. Each
party shall retain one original, and the other one original shall be used for
the alternation registration procedures with the administration of industry and
commerce.



 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the undersigned has duly executed, or caused   its
authorized officer to duly execute, this Share Purchase A greement as of the
date first set   forth above.


The Purchaser:
Shishi Huabao Mingxiang Foods Co., Ltd.
 
Liu Peng Fei  

--------------------------------------------------------------------------------

Signature of Legal Representative
Date: January 1, 2010




The Seller:
Qiu Shang Jing
 
Qiu Shang Jing

--------------------------------------------------------------------------------

Signature
Date: January 1, 2010




The Corporation:
Shishi Xianghe Food Science and Technology Co., Ltd.


Qiu Shang Jing

--------------------------------------------------------------------------------

Signature of Legal Representative
Date: January 1, 2010
 
 
 
8

--------------------------------------------------------------------------------

 